Citation Nr: 1723620	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  09-27 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for major depressive disorder, previously diagnosed as posttraumatic stress disorder (PTSD).  

2.  Entitlement to a higher initial rating for lumbosacral strain with intervertebral disc syndrome, rated as 10 percent prior to March 2, 2016 and 20 percent from that date. 

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the sciatic nerve of the left lower extremity associated with lumbosacral strain with intervertebral disc syndrome.  

4.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the femoral nerve of the left lower extremity associated with lumbosacral strain with intervertebral disc syndrome.  

5.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the femoral nerve of the right lower extremity associated with lumbosacral strain with intervertebral disc syndrome.  

(The issues of entitlement to service connection for a left shoulder rotator cuff disability; entitlement to service connection for a right hamstring disability; entitlement to service connection for a disability manifested by visual impairment; entitlement to an effective date earlier than June 18, 2008, for the grant of service connection for PTSD; and entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) will be the subject of a separate decision.) 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active military service from April 1987 to October 1990 and from February 2003 to May 2004.  He also has service in the Army Reserves, with periods of active duty for training (ACDUTRA) and inactive duty training (IDT).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran offered testimony pertaining to the two issues currently before the Board at a hearing before the undersigned Veterans Law Judge in June 2015.  A transcript is in the record.  

This matter was previously before the Board in August 2015, when it was remanded for additional development.  It has been returned to the Board for further appellate consideration.  

Following the remand, the evaluation for the Veteran's lumbosacral strain was increased to 20 percent in a March 2016 rating decision, effective from March 2, 2016.  The Veteran had not expressed satisfaction with this evaluation.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, this claim remains on appeal, and has been rephrased to reflect the recent change.   

Similarly, a March 2016 rating decision established service connection for radiculopathy of the femoral nerve of the right lower extremity; radiculopathy of the femoral nerve of the left lower extremity; and radiculopathy of the sciatic nerve of the left lower extremity, all as secondary to the Veteran's service connected back disability, and each rated as 10 percent disabling.  The Board notes that separate evaluations for neurologic abnormalities are provided for under the rating code for the Veteran's lumbosacral spine disability.  See 38 C.F.R. § 4.71a, Codes 5237, 5243.  The Veteran has not expressed satisfaction with these evaluations.  Therefore, the radiculopathy to the lower extremities is part and parcel of the claim for an increased rating for the lumbosacral spine, and as such the ratings for these disabilities are also on appeal to the Board.  

The Veteran has requested a hearing before the Board in Washington D.C. regarding the issues of entitlement to service connection for a left shoulder rotator cuff disability; entitlement to service connection for a right hamstring disability; entitlement to service connection for a disability manifested by visual impairment; entitlement to an effective date earlier than June 18, 2008, for the grant of service connection for PTSD; and entitlement to TDIU.  Consideration of these appeals is deferred in order to schedule the Veteran for his hearing.  As the Veteran has already been afforded a hearing for the issues of entitlement to an increased rating for major depressive disorder and entitlement to an increased rating for a lumbosacral spine disability, the Board will proceed with adjudication of these appeals. 


FINDINGS OF FACT

1.  The weight of the evidence shows that the Veteran's major depressive disorder, also diagnosed as PTSD, is productive of total social and occupational impairment.  

2.  For the period prior to March 2, 2016, there is limitation of motion due to objective evidence of pain at 50 degrees on forward flexion of the thoracolumbar spine. 

3.  Forward flexion has not been limited to 30 degrees or less for any portion of the appeal period, and there is no ankylosis.  

4.  The weight of the evidence shows that the Veteran's radiculopathy of the left sciatic nerve is no more than mild in severity.  

5.  The weight of the evidence shows that the Veteran's radiculopathy of the right femoral nerve is no more than mild in severity.  

6.  The weight of the evidence shows that the Veteran's radiculopathy of the left femoral nerve is no more than mild in severity.  






CONCLUSIONS OF LAW

1.  Throughout the rating period on appeal, the criteria for a 100 percent rating for the Veteran's major depressive disorder, also diagnosed as PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.21, 4.130, Code 9411, 9434 (2016). 

2.  The criteria for an initial 20 percent rating for lumbosacral strain with intervertebral disc syndrome prior to March 2, 2016 have been met; the criteria for an evaluation in excess of 20 percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.71a, Codes 5237, 5243 (2016).  

3.  The criteria for a rating in excess of 20 percent for lumbosacral strain with intervertebral disc syndrome from March 2, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.71a, Codes 5237, 5243 (2016).

4.  The criteria for an initial rating in excess of 10 percent for radiculopathy of the sciatic nerve of the left lower extremity associated with lumbosacral strain with intervertebral disc syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.123, 4.124a, Code 8620 (2016). 

5.  The criteria for an initial rating in excess of 10 percent for radiculopathy of the femoral nerve of the left lower extremity associated with lumbosacral strain with intervertebral disc syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.123, 4.124a, Code 8626 (2016). 

6.  The criteria for an initial rating in excess of 10 percent for radiculopathy of the femoral nerve of the right lower extremity associated with lumbosacral strain with intervertebral disc syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.123, 4.124a, Code 8626 (2016). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran was provided with complete VCAA notification in a July 2012 letter prior to the initial adjudication of his claims.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran has been afforded VA examinations of his psychiatric disability.  His back has also been examined, most recently in March 2016.  The examination report does not include the passive range of motion of the Veteran's spine.  However, neither the Veteran nor his representative contends that the he is prejudiced by this omission, so a second remand for another VA examination of the back is not necessary.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Further regarding the duty to assist, VA treatment records have also been obtained.  The Veteran has not identified any additional private medical records.  The Veteran provided pertinent testimony at his hearing.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Increased Ratings

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  




Major Depressive Disorder/PTSD

Entitlement to service connection for PTSD was granted in a November 2008 rating decision.  A 50 percent rating was assigned.  The current claim for an increased rating was received on May 29, 2012.  Thereafter, a May 2013 rating decision increased the evaluation to 70 percent, effective from the May 29, 2012.  The Veteran submitted a notice of disagreement with the 70 percent rating, which initiated the current appeal.  

Initially, the Board observes that the May 2013 rating decision changed the diagnosis of the Veteran's service connected disability from PTSD to major depressive disorder.  The most recent VA examination finds that the Veteran does meet the criteria for a diagnosis of PTSD, and adds that it is not possible to distinguish the symptoms between the Veteran's major depressive disorder and PTSD.  Therefore, all of the Veteran's psychiatric symptoms, whether due to PTSD or a major depressive disorder, will be considered in the evaluation of his service connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).

Regardless of the diagnosis assigned to the Veteran's disability, a major depressive disorder and PTSD are both evaluated under the General Rating Formula for Mental Disorders.  

Under this formula, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  

The only criteria for a total disability rating for any disability rated in accordance with the VA General Rating Formula for Mental Disorders are total occupational and social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 2004)   

The current 70 percent evaluation is merited for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Code 9411, 9434.  

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

The Board is mindful that the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not intended to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The evidence includes VA treatment records dating from September 2012 to 2015 showing psychiatric treatment on a regular basis.  A note dated October 2, 2012 shows that the Veteran reported having a panic attack the previous night.  He had been separated from his wife and was planning to make it permanent.  The Veteran reported that he would get so mad that he worried about her safety but denied suicidal or homicidal ideation.  On mental status examination, speech was fluent but monotone and somewhat hypophonic.  His affect was restricted.  He denied auditory or visual hallucinations.  His insight was limited but his judgment was intact.  The examiner opined that the Veterans' symptoms were chronic and severe in that they had caused significant interpersonal difficulties with two divorces and a separation, difficulty maintaining employment with being fired from multiple jobs, and legal troubles due to an assault on a police officer and a female friend.  He was resistant to the use of his medications.  The Veteran's main mood symptoms appeared to be irritability and anger.  He wanted human contact but was unable to tolerate it.  The Veteran represented a chronically elevated risk of harm to his self and others given his resistance to medication and history of responding with aggression in the past, but was a low imminent risk of harm to self or others.  The diagnosis was PTSD, and the score on the Global Assessment of Functioning (GAF) was 45.  9/9/2015 VBMS, Capri #2, p. 268.  

The Veteran was afforded a VA examination in April 2013.  He reported some serious PTSD and depressive symptoms, including passive suicidal ideation.  He was separated from his third wife, and reported some aggression in the marriage which had resulted in police visits.  He was estranged from his two daughters, which caused him distress.  The Veteran had a BA degree and had begun work on a MA but became agitated in class due to the behavior of others and determined with his care provider that it would be best to withdraw.  The examiner opined that the Veteran would have serious problems in an occupational setting due to his problems with anger and irritability that impacted the completion of tasks and relationships with co-workers and supervisors.  There were also intrusive memories that impacted his concentration.  The examiner felt that the Veteran now met the full criteria for a diagnosis of PTSD, and he also had a diagnosis of major depressive disorder, recurrent, without psychotic features.  He opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  His score on the GAF was 48.  9/9/2015 VBMS, C&P Exam, p. 1. 

The Veteran began to report an increase in auditory hallucinations and nightmares in December 2013.  He also saw faces and shadows.  His PTSD symptoms included hypervigilance.  On mental status examination, the Veteran was appropriately dressed and groomed with a depressed mood.  No thought disorder or psychotic symptoms were observed.  9/9/2015 VBMS, Capri #1, p. 268.  

Thereafter, VA treatment records show that the Veteran continued to receive regular treatment for his psychiatric disability.  His symptoms remained as before, and he continued to represent a chronically elevated risk of harm to his self and others, but with no imminent risk.  Depression was also shown.  A January 2014 note states that the Veteran had also begun to experience chronic hallucinations, which were felt to be secondary to a stress reaction and not a psychotic break.  The Veteran had made strides to decrease avoidance of others by seeking employment, but the examiner said he appeared to have major difficulty in the work place with PTSD a major contributing factor.  The GAF was 50.  9/9/2015 VBMS, Capri #2, p. 114.  The Veteran continued to experience hallucinations throughout 2014 in which he heard the devil calling his name and saw shadows.  He was recently hired but then fired as a car salesman, which was his first job in many years.  The Veteran alleged his firing was racially motivated, and the examiner encouraged him to focus full time on his treatment, although he was also encouraged to decrease social isolation and find employment.  9/9/2015 VBMS, Capri, p. 70. 

The Veteran underwent another VA examination in December 2014.  The examiner believed that the Veteran's presentation involved some likely genuine distress and concerns related to mental health symptoms in addition to some clear indicators of inaccurate self-report consistent with malingering.  The examiner reached this conclusion because while the Veteran reports some concerns consistent with mental health disorders, he also endorsed high levels of symptoms not typically seen in psychiatric patients or not consistent with mental health disorders.  The Veteran reported that his last job had been as a car salesman but he had been fired because he could not sell cars.  He had experienced problems working with people and getting along with managers.  He did not have any interests or hobbies except occasionally going to the movies, but he had recently been kicked out of a theater after an angry outburst at an employee which resulted in a police visit.  The Veteran said he did not like people and he felt irritated and agitated around them.  He preferred to work but was not able to maintain employment.  A review of his records noted the reports of hallucinations, including seeing shadows and hearing someone call his voice when he was alone.  The Veteran reported an increase in depression, and he had anxiety, anger, irritability, and trouble falling and staying asleep.  Mental status examination showed that the Veteran appeared to put forth an effort.  He was dressed casually with good hygiene.  Memory was intact.  His thought processes seemed normal and hallucinations were not observed.  12/31/2014 VBMS, C&P Exam, p. 1.  

VA treatment records dating through June 2015 indicate continued chronic and severe symptoms causing significant interpersonal difficulties, difficulty maintaining employment, legal problems including assault, and resistance to medication.  The Veteran still represented a chronic moderately elevated risk of harm to his self and others.  There was a history of one suicide attempt via overdose and a history of responding with aggression towards others.  9/9/2015 VBMS, Capri #2, pp. 21-22.  

In light of the above, the Board finds that the Veteran's psychiatric disability is productive of total social and occupational impairment.  The evidence shows that his treatment providers have reported a chronic moderately elevated risk of self harm and of harm to others for nearly the entire appeal period.  The Veteran has attempted suicide and the record shows that he has consistently responded to other people, including his family, with anger and aggression, including his family.  He has experienced persistent visual and auditory hallucinations from at least 2013.  The Veteran has looked for work, but was fired from his only job during the appeal period after only a few weeks.  He tried to continue his education but was forced to quit due to confrontations in the classroom.  Moreover, while the December 2014 examination contained a reference to possible malingering, the remainder of the record reflects symptoms and complaints deemed to be wholly genuine.  

When all doubt is resolved in favor of the Veteran, the Board finds that his disability is productive of total social and occupational impairment, which warrants a 100 percent evaluation for the entire appeal period.  As this is the highest rating available for the Veteran's disability, no additional discussion is required.  


Lumbosacral Strain

The record shows that entitlement to service connection for lumbosacral strain was granted in a July 2013 rating decision.  A 10 percent evaluation was assigned, effective from the May 29, 2012 date of the claim.  The Veteran submitted a notice of disagreement with this rating, which initiated the current appeal.  The current 20 percent rating was assigned by a March 2016 rating decision, effective from March 2, 2016.  

The Board notes that this is an appeal of the initial rating assigned by the rating decision that granted service connection.  In determining an initial rating, the entire record from the effective date of service connection to the present is of importance in determining the proper rating of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's low back disability is evaluated under the rating criteria for lumbosacral strain and for intervertebral disc syndrome.  The rating code for lumbosacral strain states it should be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  The rating code for intervertebral disc syndrome states it is to be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Code 5243.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine is evaluated as 30 percent disabling. 

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  Unfavorable ankylosis is a condition with which the entire thoracolumbar spine is fixed in flexion or extension, resulting in several symptoms described in Note 5 of the General Rating Formula for Diseases and Injuries of the Spine. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are from zero to 45 degrees, and left and right lateral rotation are to 80 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right lateral rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees, and the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4).  Any associated objective neurologic abnormalities, including but not limited to bowel and bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  General Rating Formula for Diseases and Injuries of the Spine.  

There are other factors which must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability rating is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Finally, a 60 percent disability rating is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Code 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

The Veteran was afforded a VA examination of his back disability on June 10, 2013.  He reported flare-ups, which he described as pain while getting out of bed in the morning, after walking for a while, standing in lines, riding in a car, or sitting at a desk.  On examination, there was 75 degrees of forward flexion with objective evidence of painful motion at 50 degrees; 20 degrees of extension with objective evidence of pain at 10; 20 degrees of right and left lateral flexion with objective evidence of pain at 10; and 25 degrees of right and left lateral rotation with objective evidence of pain at 15 degrees.  The Veteran was able to perform repetitive testing, which did not result in additional limitation of the range of motion.  His functional loss consisted of less movement than normal and pain on movement.  The examination report is inconsistent as to whether there was weakened movement, excess fatigability or incoordination, but clearly states that these factors did not result in additional limitation of functional ability.  The Veteran had guarding and muscle spasm, but not of such severity as to result in abnormal gait or spinal contour.  Muscle strength testing was normal, and there was no muscle atrophy.  Reflex and sensory examinations were normal, and straight leg raising test was negative bilaterally.  There was no radicular pain or any signs or symptoms due to radiculopathy, and no other neurologic abnormalities.  The examiner stated that the Veteran did not have IVDS.  Imaging studies were conducted but were negative for arthritis.  Posture and gait were within normal limits.  6/10/2013 Virtual VA, C&P Exam #1, p. 1.  

VA treatment records from April 2014 show the Veteran was seen on a follow-up visit for several problems.  He continued to have back pain, which limited sitting to 15 minutes and standing to 5 minutes.  Walking helped but could cause flares.  The right leg had previously experienced numbness and tingling but this now happened about once a week, which was reportedly an improvement.  Leg strength appeared normal.  On examination there was slight tenderness in the high lumbar region.  There was no paraspinous muscle spasm.  9/9/2015 VBMS, Capri #2, p. 34.  

A May 2014 VA treatment record shows that the Veteran presented with complaints of exacerbation of his chronic back pain for the past few days.  It began after he had been driving.  The aching traveled down to the knee, but the Veteran denied paresthesias and bowel or bladder dysfunction.  He continued to experience back pain in June 2014.  9/9/2015 VBMS, Capri #2, pp. 78, 90.  

The Veteran underwent an additional VA examination of his back in December 2014.  The claims file was reviewed by the examiner.  The diagnosis was lumbosacral strain, with no acute changes or improvements since 2013.  The Veteran reported chronic intermittent pain that was sharp in quality.  He had undergone a steroid injection in the lumbar region in 2014 but there were no other reported invasive treatments or procedures.  The Veteran reported flare-ups in which he had to leave work a few times in the last year due to what he described as severe back pain restricting his ability to stand or walk comfortably.  He could not stand, walk, or sit for more than a five minute period.  

On examination, the initial range of motion studies were all normal.  Pain was noted but it did not result in functional loss.  The Veteran was able to perform repetitive use testing, but this did not produce any functional loss either.  The Veteran reported at least six flare-ups a year of severe intensity that lasted for one day.  He was not examined immediately after repetitive use over time, and the examination neither supported nor contradicted the Veteran's statements describing functional loss with repetitive use over time or during flare-ups.  The Veteran did not show muscle spasm, but he did have guarding that was not severe enough to result in abnormal gait or abnormal spinal contour.  Muscle strength testing was normal, and there was no muscle atrophy.  Reflex and sensory examinations were normal, and straight leg raising test was negative bilaterally.  There was no radicular pain or any signs or symptoms due to radiculopathy, and no other neurologic abnormalities.  There was no ankylosis, and the Veteran did not have IVDS.  Arthritis was not documented on imaging studies, and there was no thoracic vertebral fracture.  A May 2014 imaging study had demonstrated anatomic alignment with preserved disc space height.  12/17/2014 VBMS, C&P Exam, p. 1.  

The most recent VA examination of the back was conducted in March 2016.  The claims folder was reviewed by the examiner.  The Veteran's diagnoses were lumbosacral strain and IVDS, which was considered to be a new and separate diagnosis.  The Veteran reported that over the years his back pain had become worse to the extent that he was sometime unable to stand.  He also found it hard to sit comfortably.  Walking and running would hurt and on many nights it was difficult to sleep.  The Veteran reported flare-ups, which he described as additional pain that occurred three or four times a day by doing simple things such as reaching for a drinking glass.  On initial examination, forward flexion was to 60 degrees, extension was to a normal 30 degrees, right and lateral flexion was to 25 degrees, and right and left lateral rotation were to 25 degrees.  Pain was noted on examination and resulted in functional loss.  The Veteran had objective evidence of pain in the form of mild soft tissue tenderness.  There was also evidence of pain on weight bearing.  

As the examination continued, the Veteran was able to perform repetitive-use testing, after which his forward flexion was reduced to 50 degrees; extension, right and lateral flexion, and right and left lateral rotation were all reduced to 20 degrees.  The same measurements were reported after repetitive use over time and during flare-ups.  Pain, weakness, fatigue, lack of endurance and incoordination all contributed to the additional functional loss.  The examiner indicated that the examination was being conducted during a flare-up.  There was muscle spasm that did not result in abnormal gait or spine contour, but t guarding did result in abnormal gait or spine contour.  The Veteran's back symptoms interfered with his ability to walk, sit, and stand.  Muscle strength was reduced to no better than 2/5 or 3/5 in all movements, but there was no atrophy.  Reflexes were normal, as was the sensory examination and straight leg raising test.  The Veteran had mild radiculopathy in the form of constant pain, paresthesias, and numbness of the left lower extremity.  He also had mild paresthesias and numbness of the right lower extremity.  The nerve roots involved were femoral nerve bilaterally, and the sciatic nerve of the left lower extremity.  The severity of the radiculopathy was considered mild.  The Veteran did not have any other neurologic abnormalities, and there was no ankylosis.  The examiner stated that the Veteran had exhibited acute signs and symptoms due to IVDS that required bed rest, but he was unable to recall bed rest being recommended by a provider.  The Veteran sometimes used a brace or a cane.  The functional impact was that the Veteran could not push or pull more than 35 pounds, and he could not run, squat, stand or walk for prolonged periods of time.  3/2/2016 VBMS, C&P Exam #2, p. 1.  

The Board finds that the evidence of record supports entitlement to a 20 percent rating for the entire period on appeal.  The Veteran was not afforded a VA examination of his back until June 2013, and treatment records dating up to May 2012 do not include range of motion studies.  The report of the initial June 2013 VA back examination shows the Veteran had objective evidence of back pain at 50 degrees.  Although flexion to 75 degrees was possible in spite of this pain, it is likely that under the ordinary conditions of daily life flexion would be limited to the point of pain at 50 degrees.  Resolving all doubt in favor of the Veteran, the Board finds that this meets the criteria of limitation of the forward flexion of the thoracolumbar spine to greater than 30 degrees but not greater than 60 degrees, which warrants a 20 percent rating.  38 C.F.R. §§ 4.10, 4.71a, Code 5237.  

Entitlement to an evaluation in excess of 20 percent has been considered, but the criteria have not been met for any portion of the period on appeal.  The Veteran has never had the forward flexion of his thoracolumbar spine limited to less than 30 degrees during the appeal period, and his examiners have stated that he does not have ankylosis.  There are no other factors from which the Board may find that the disability picture most nearly approximates the next-higher 40 percent evaluation.  In reaching this decision, the Board has considered the additional limitation due to pain, weakness, fatigability, and incoordination after repetitive use.  However, these factors, even when present, failed to limit forward flexion to less than 30 degrees.  The effects of flare-ups have also been considered, but the March 2016 examiner states that the examination was conducted during a flare-up and forward flexion was limited to no more than 50 degrees at that time.  38 C.F.R. § 4.71a, Code 5237.  

The Board has considered whether or not the Veteran is entitled to a separate evaluation for any additional associated objective neurologic abnormalities, but none have been demonstrated.  Separate evaluations for radiculopathy have been assigned, and will be discussed below.  All three VA examinations state that there are no other neurologic abnormalities, and the VA treatment records state that the Veteran did not have any associated bowel or bladder symptoms.  38 C.F.R. § 4.71a, Note (1).  General Rating Formula for Diseases and Injuries of the Spine.  

Consideration has also been giving to evaluating the Veteran's disability under the rating criteria for IVDS, but this would not result in any benefit to him.  There is no evidence that the Veteran has ever had incapacitating episodes totaling at least four weeks but less than six weeks during any one year period.  In fact, while the Veteran reported flare-ups that made him leave work early several times that year at the December 2014 examination and described additional pain caused by simple movements like reaching for eating utensils, there is no evidence he has ever been prescribed bed rest and treatment by a physician.  Entitlement to a rating in excess of 20 percent is not supported under these criteria.  38 C.F.R. § 4.71a, Code 5243.  

Radiculopathy

The record establishes that entitlement to separate evaluations for radiculopathy of the femoral nerve of the right lower extremity, radiculopathy of the femoral nerve of the left lower extremity, and radiculopathy of the sciatic nerve of the left lower extremity were all established in a March 2016 rating decision.  A 10 percent evaluation was assigned for each of these disabilities.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.  

The Veteran's radiculopathy of the sciatic nerve of the left lower extremity is evaluated under the rating criteria for neuritis of the sciatic nerve.  Complete paralysis of the sciatic nerve is demonstrated when the foot dangles and drops, when there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  This is evaluated as 80 percent disabled.  Severe incomplete paralysis, with marked atrophy, is evaluated as 60 percent disabling.  Moderately severe paralysis is evaluated as 40 percent disabling.  Moderate paralysis merits a 20 percent evaluation, and mild paralysis warrants a 10 percent rating.  38 C.F.R. § 4.124a, Code 8620.

The radiculopathy of the femoral nerves are evaluated under the rating criteria for neuritis.  Complete paralysis of this nerve is demonstrated by paralysis of the quadriceps extensor muscles.  Severe incomplete paralysis is 30 percent disabling, moderate incomplete paralysis is 20 percent disabling, and mild incomplete paralysis is 10 percent disabling.  38 C.F.R. § 4.124a, Code 8626.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

The Board finds that none of the Veteran's three radicular disabilities are worse more than mild in severity.  Furthermore, there is no objective evidence of radiculopathy prior to March 2, 2016, which precludes evaluations for these disabilities prior to that date.  

The June 2013 VA examination was negative for radicular complaints or findings.  The Veteran reported right leg numbness and tingling that was decreasing to once a week in April 2014 treatment records, but there was no diagnosis of radiculopathy.  9/9/2015 VBMS, Capri #2, p. 33.  The May 2014 VA treatment note recorded during the exacerbation of the Veteran's back pain shows that his reports of pain traveling down to the knee.  However, he denied paresthesias and bowel or bladder dysfunction.  A neurologic examination showed 5/5 strength of the lower extremities with normal reflexes and negative straight leg raising, and a diagnosis of radiculopathy was not made.  9/9/2015 VBMS, Capri #2, p. 90.  The December 2014 VA examination was negative for radicular complaints or findings.  

The earliest evidence that confirms the presence of radicular symptoms is the VA examination that was performed on March 2, 2016.  There was no evidence of muscle atrophy on that examination, and the examiner checked the boxes indicating that the radiculopathy was wholly sensory and mild for each leg.  There is no evidence to the contrary.  Therefore, in the absence of evidence that demonstrates greater than mild severity of the right femoral, left femoral, or left sciatic nerves, a rating in excess of 10 percent is precluded for each of these disabilities.  

In reaching these decisions, the Board is aware that a claim for an increased rating can include a claim for TDIU is raised by the Veteran or the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, in view of the 100 percent scheduler rating that is now assigned, and in view of the Veteran's request for a hearing for his claim for TDIU that is the subject of a separate appeal, the Board will defer any further consideration of TDIU, to the extent it may remain necessary in order to maximize all possible benefits, until after the Veteran's hearing request has been addressed. 

      (CONTINUED ON NEXT PAGE)





















ORDER

Entitlement to a 100 percent rating for major depressive disorder, previously diagnosed as post-traumatic stress disorder, is granted. 

Entitlement to an initial 20 percent rating for lumbosacral strain with intervertebral disc syndrome prior to March 2, 2016 is granted.  

Entitlement to a rating in excess of 20 percent for lumbosacral strain with intervertebral disc syndrome from March 2, 2016 is denied. 

Entitlement to an initial rating in excess of 10 percent for radiculopathy of the sciatic nerve of the left lower extremity associated with lumbosacral strain with intervertebral disc syndrome is denied. 

Entitlement to an initial rating in excess of 10 percent for radiculopathy of the femoral nerve of the left lower extremity associated with lumbosacral strain with intervertebral disc syndrome is denied.

Entitlement to an initial rating in excess of 10 percent for radiculopathy of the femoral nerve of the right lower extremity associated with lumbosacral strain with intervertebral disc syndrome is denied. 




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


